UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-205944 LINGERIE FIGHTING CHAMPIONSHIPS, INC. (Exact name of Registrant as specified in its charter) Nevada 20-8009362 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) 6955 North Durango Drive
